      Case 1:18-cv-02399-JPW Document 22 Filed 08/04/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
RICKY LEE BUGG, JR.,                     :   Civil No. 1:18-CV-02399
                                         :
           Plaintiff,                    :
                                         :
           v.                            :
                                         :
JUST WING IT, LLC,                       :
                                         :
           Defendant.                    :   Judge Jennifer P. Wilson

                                    ORDER

     AND NOW, this 4th day of August, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED as follows:

     1) Plaintiff’s motion for award of costs and attorneys’ fees is

        GRANTED.(Doc. 19).

     2) The Clerk of Court is directed to enter an award in the amount of

        $72,552.50 in attorneys’ fees to Smigel, Anderson & Sacks, LLP and

        $885.60 in costs to Plaintiff against Defendant.



                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania




                                        1
